DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auer et al. (DE 102007029594).
Regarding the following claims, Auer discloses: 
12. A shift device, comprising: a shift body (1, 2) configured to be movable (rotary push button, translated para. 21) to a plurality of shift positions (rotary positions corresponding to 31-35) in order to change a shift range (PRN, city, or express) of a transmission to a shift range corresponding to each shift position; and a display section (3, 12b) configured to display a shift range of the transmission when the shift range is changed by operation of a vehicle driving assistance mode (the gears used by the automatic parking may be indicated by lighting up, translated para. 43), in a state in which the shift body is disposed at a specific shift position (P, translated para. 43), and a restricting section (locking unit 314, translated para. 49) configured to restrict so that movement of the shift body from the specific shift position is inoperative during operation of the driving assistance mode (locking unit 314 is used to lock and unlock gear selection device by translated para. 49), the specific shift position being a P (parking) position (P, translated para. 43) or an N (neutral) position.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Auer et al. (DE 102007029594), in view of Nobutaka et al. (JP 2006-302187).
Regarding claim 1, Auer discloses a shift device (figs. 1-6), comprising: a shift body (1, 2) configured to be movable (rotary push button, translated para. 21) to a plurality of shift positions (rotary positions corresponding to 31-35) in order to change a shift range of a transmission to a shift range (PRN, city, or express) corresponding to each shift position (rotary positions corresponding to 31-35); and a display section (3 and 12b), wherein when the shift range of the transmission is changed by operation of a vehicle driving assistance mode in a state in which the shift body is disposed at a specific shift position (P, translated para. 43), the display section is configured to display a changed shift range of the transmission (the gears used by the automatic parking may be indicated by lighting up, translated para. 43), and to display a signal upon the end of the operation of the driving assistance mode (after the parking process, the inscriptions in the gear selection device are displayed again and display “parking done!”, translated para. 44). 
Auer is silent regarding a blinking signal. 
Nobutaka teaches when the remote control device 41 receives an automatic parking end notification signal from the automatic parking support device 31, the LED 48 may be blinked (translated para. 38). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Nobutaka in combination with the structure of Auer, for the purpose of providing more or clearer information/indication to a user.  
Regarding claim 2, Auer discloses the shift device of claim 1, wherein the display section (3, 12b) is further configured to display (via 15) that the driving assistance mode (automatic parking) is in operation (activation of the automatic parking function is indicated by an illuminated edge 15 of the display device 12b, translated para. 27).  
Regarding claim 3, Auer discloses the shift device of claim 1, further comprising an initiating section (12) that is operated to initiate operation (automated parking function is initiated by pressing push button 12, translated para. 26) of the driving assistance mode (automatic parking).  
Regarding claim 4, Auer discloses the shift device of claim 1 (embodiment of figs. 7-12), wherein the shift range of the transmission (PRN, city, or express) is set to a vehicle stop state (“P state”, translated para. 43) corresponding to the specific shift position when operation of the driving assistance mode is initiated (when suitable parking space is found, driver is informed via display; driver then depresses brake pedal, which is indicated on the display, and the driver can bring the transmission into the “P state”; then the “automatic parking” function is offered to the driver via the display, and the driver must put the transmission in the “P” mode to activate automatic parking, translated para. 43) and when operation of the driving assistance mode ends (by translated para. 43, transmission is in “P state” when automatic parking ends).  
Regarding claim 5, Auer discloses the shift device of claim 1, further comprising a restricting section (locking unit 314, translated para. 49) configured to restrict movement of the shift body from the specific shift position during operation of the driving assistance mode (locking unit 314 is used to lock and unlock gear selection device by translated para. 49).  
Regarding claim 7, Auer discloses the shift device of claim 1, wherein: the shift body (1, 2) is rotated through a predetermined rotation angle (e.g., fig. 6 shows the preset respective angles of PRN, City, and Express) to change the shift position (rotary positions corresponding to 31-35) of the shift body (1, 2); and an external profile of the shift body is the same at each shift position of the shift body about an entirety of a circumferential rotation direction of the shift body (fig. 6 clearly shows the claimed arrangement, where the rotary knob is circular).  
Regarding claim 8, Auer discloses the shift device of claim 1, wherein the display section (12b) is installed at (e.g., fig. 6 clearly shows the claimed arrangement, where 12b is installed at 1) the shift body (1, 2).  
Regarding claim 9, Auer discloses the shift device of claim 1, wherein the display section (3) is installed at a portion of the shift device other than (e.g., fig. 6 clearly shows the claimed arrangement, where 3 is installed exterior to 2) the shift body (1, 2).  
Regarding claim 10, Auer discloses the shift device of claim 1, wherein: the shift body (2) has an annular shape (fig. 6 clearly shows the claimed arrangement) rotatable about an axis of the shift body (rotary portion 2); and the display section (3) is installed at an inner side, in a radial direction, of the shift body (e.g., fig. 6 clearly shows the claimed arrangement, where 3 is installed radially interior to 2). 
Regarding claim 13, Auer discloses the shift device of claim 1, wherein the display section (3, 12b) is configured to display a changed shift range of the transmission without the shift body changing the specific shift position (translated para. 43).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Auer et al. (DE 102007029594), in view of Heo (US 2018/0320780).
Regarding claim 11, Auer discloses a shift device, comprising: a shift body (2) configured to be movable to a plurality of shift positions (rotary positions corresponding to 31-35) in order to change a shift range of a transmission to a shift range corresponding to each shift position; and when the shift range of the transmission is changed by operation of a vehicle driving assistance mode in a state in which the shift body is disposed at a specific shift position (P, translated para. 43), a display section (3, 12b) configured to display a changed shift range of the transmission without the shift body changing the specific shift position (translated para. 43), wherein the shift body (2) is configured to be rotatable relative to the display section (translated para. 22), and wherein the display section includes an initiating section (12b), a plurality of shift range display sections (3), and an automated parking mode display section (15), the initiating section (12b) being disposed in a center portion of the display section (fig. 6), and the automated parking mode display section (15) being disposed on a rear side of the initiating section in a front-rear direction of a vehicle (fig. 6).  
Auer does not disclose that the display section is disposed at a radial direction inside of the shift body, the plurality of shift range display sections all being disposed on a front side of the initiating section in a front-rear direction of a vehicle. 
Heo teaches a display section (display portions of 12) is disposed at a radial direction inside of the shift body (110), the plurality of shift range display sections (PRND) all being disposed on a front side of an initiating section (S) in a front-rear direction of a vehicle (fig. 2).

    PNG
    media_image1.png
    622
    651
    media_image1.png
    Greyscale

	The only difference between the claimed invention and the prior art is that the prior art does not incorporate Heo’s display location and Auer’s shift device into a single combined apparatus. However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of incorporating Heo’s display design into Auer’s shift device using known methods. The combination yields the predictable result of an apparatus that displays shifting information for a user in a radially-compact location. 

Response to Arguments
Applicant’s arguments with respect to claim claim 1 and claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The argued limitations of claim 1 are met by the art of Nobutaka; and the argued limitations of claim 11 are met by the combination over Heo. 
Applicant's arguments concerning claim 12 have been fully considered but they are not persuasive. Applicant has argued that Auer’s ring 2 is operative in the axial direction. This is not persuasive. During automatic parking, the shifter is in park and locked by conventional/known means, i.e. a shift lock which makes the ring 2 inoperative to shift gears during automatic parking. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Curtis et al. (US 2020/0097242) shows a graphical display assembly for depicting vehicle shifter position. 

    PNG
    media_image2.png
    759
    527
    media_image2.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658